Citation Nr: 0307104	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the RO in 
Boston, Massachusetts, which denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  In an unappealed May 1962 decision, the RO denied service 
connection for an ear condition.  Evidence received since the 
May 1962 RO decision is new and material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Bilateral hearing loss was incurred in service.

3.  Tinnitus was incurred in service.


CONCLUSION OF LAW

1.  The May 1962 RO decision denying service connection for 
an ear condition is final; however, new and material evidence 
has been submitted to reopen a claim of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran underwent a VA examination, and was notified of 
evidence required to substantiate the claim.  The Board 
concludes that discussions as contained in the September 2001 
rating decision, in the February 2002 statement of the case, 
and VA letters to the veteran dated in April 2001 and 
December 2001 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 


Factual Background

The veteran served on active duty from April 1945 to December 
1945.  His military occupational specialty was that of a 
carpenter.

Evidence considered at the time of the May 1962 rating 
decision consisted of the veteran's service medical records.  
A review of his service medical records shows that on medical 
examination dated April 1945, his hearing was listed as 15/15 
bilaterally and no ear abnormalities were noted.  On medical 
examination performed for separation purposes in December 
1945, his hearing was 15/15 bilaterally, on whispered voice 
testing no abnormalities were noted.  Service medical records 
are negative for complaints or treatment of bilateral hearing 
loss or tinnitus.

Evidence received following the May 1962 decision includes:  
A arch 1997 private audiological evaluation.  The veteran 
reported a gradual hearing loss and no change regarding head 
noises.  The audiometric evaluation showed bilateral hearing 
loss.

By a statement dated April 2001, the veteran asserted that 
his disability began in 1945 during infantry training when an 
explosive device was detonated near his position.  He claimed 
that the explosion caused a ringing in his ears for about a 
week and he experienced continued ringing periodically.

During a June 2001 VA audiological examination, the veteran 
reported that he was exposed to a loud mine explosion during 
infantry training.  He reported that he experienced bilateral 
ringing tinnitus following the explosion that had ceased over 
time and had not returned.  He complained his hearing loss 
had progressed over the years with the left ear being his 
better ear.  The diagnosis was profound sensorineural hearing 
loss right ear and moderate sloping to profound sensorineural 
hearing loss left ear.  There was no opinion rendered 
regarding the origin of the hearing loss.

In a statement dated January 2003, Dr. Roger E. Moore, M.D., 
indicated he examined and treated the veteran in April 1988 
for dizziness and ringing in his ears.  In 1988, the veteran 
reported he was exposed to a mine explosion during service, 
and he suffered ear pains and ringing sensations.  He 
reported he never had full relief from the pain and ringing 
in his ears and his hearing progressively deteriorated.  He 
wore two hearing aids, which afforded him little relief.  The 
doctor concluded that based on a reasonable degree of medical 
certainty, that the hearing loss was directly and causally 
related to the veteran's acute noise exposure from the mine 
explosion at Camp Wheeler, Georgia, in 1944.  The doctor 
further noted that in the absence of any other traumatic 
noise exposure, that it was more likely than not that the 
described mine explosion was the sole etiology of the 
veteran's progressive hearing loss.

During a travel board hearing in November 2002, the veteran 
testified that sometime in 1970 he began to notice a hearing 
loss and as a result he purchased a hearing aid.

Analysis

New and Material Evidence

The Board notes that the veteran's claim for service 
connection for hearing loss was previously denied by the RO.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred an ear condition in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

The veteran's claim for service connection for an ear 
condition was previously denied by the RO in a May 1962 
decision.  The veteran did not appeal this decision, and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the RO denied the claim for service connection for an 
ear condition in May 1962, it considered the veteran's 
service medical records, which are negative for bilateral 
hearing loss and tinnitus.  

Evidence submitted since the May 1962 RO decision includes a 
March 1997 private audiological examination, a June 2001 VA 
audiological examination and a statement from Dr. Moore.  The 
statement from Dr. Moore tends to suggest a possible nexus 
between an in-service injury and a present hearing loss.  The 
Board finds this evidence is new and material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge, supra.  The claim is reopened.

Service Connection for Bilateral Hearing Loss and Tinnitus

Having determined that the veteran submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a bilateral hearing loss, the evidence must 
now be reviewed on a de novo basis.  Manio, supra.  

All of the evidence has been described above.  The veteran 
claims service connection for bilateral hearing loss and 
tinnitus, which he asserts, were incurred during military 
service.  His service medical records show that on medical 
examination dated April 1945, his hearing was listed as 15/15 
bilaterally and no ear abnormalities were noted.  On medical 
examination performed for separation purposes in December 
1945, his hearing was 15/15 bilaterally, on whispered voice 
testing and no abnormalities were noted.  Service medical 
records are negative for a diagnosis or treatment of 
bilateral hearing loss or tinnitus.    

Post-service medical records are negative for an ear 
condition for many years after service.  The first medical 
evidence of bilateral hearing loss is dated in 1997, almost 
52 years after service.  

The veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Dr. Moore has opined that the veterans current hearing loss 
is directly related to exposure from a mine explosion.  This 
conclusion may be based on the veteran's reported history.  
There has been no evidence submitted which would refute the 
physician's statement.

Applying the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) 
(West Supp. 2001)), and considering the veteran's credible 
testimony, the Board concludes that it is at least as likely 
as not that bilateral hearing loss and tinnitus were incurred 
in service. The claim for service connection for bilateral 
hearing loss and tinnitus must be granted.  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted, 
subject to the applicable criteria pertaining to the grant of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
applicable criteria pertaining to the grant of monetary 
benefits.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

